This suit was brought by appellant to test the constitutionality of Acts 37th Leg.2d Called Sess. c. 6 (Vernon's Ann.Supp. 1922, arts. 26, 27), reapportioning the state into representative districts, in which act Swisher county was not mentioned as being included in any district. The judgment of the trial court sustained the constitutionality of this act.
Upon appeal to this court, in order to obtain a final hearing before the time for names to be printed on the primary ticket, we certified the question to the Supreme Court. That court has answered the certified question (242 S.W. 749), holding the act to be constitutional. Upon authority of this decision, we affirm the judgment of the trial court.
Affirmed. *Page 754